Exhibit 10.1

 



FIRST AMENDMENT

 

THIS FIRST AMENDMENT TO THE CONVERTIBLE SUBORDINATED PROMISSORY NOTES (the
“Amendment”), dated as of August 3, 2016, is entered into by LILIS ENERGY, INC.,
a Nevada corporation (the “Borrower”) and the holders listed on the signature
pages hereto (each a “Lender” and collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, as of the date of this Amendment, there is approximately $1.83 million
in outstanding aggregate principal amount of the Borrower’s 12% Convertible
Notes (the “Notes”), which are convertible into shares of common stock of the
Borrower, par value $0.0001, according to the terms of the Notes;

 

WHEREAS, the Borrower and the Lenders are parties to certain of those Notes and
currently hold Notes with aggregate outstanding principal amounts as set forth
opposite each Holder’s name on Schedule A attached hereto.

 

WHEREAS, the Borrower and each of the Lenders desire to amend each of the Notes
they hold.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

AGREEMENT

 

1.           Amendment to the Notes: It is hereby agreed and understood that
each of the Notes shall be amended as follows:

 



1.1 The last clause of the first paragraph of each of the Notes is hereby
amended and restated in its entirety to read as follows:

 

“…with interest accruing from the date hereof at a rate per annum of fifteen
percent (15.0%), payable on January 2, 2017 (the “Maturity Date”).

 

1.2 Paragraph 1.2 of each of the Notes is hereby amended and restated in its
entirety to read:

 

Interest Rate. Interest payable on this Note shall accrue at the annual rate of
fifteen percent (15.0%) (the “Applicable Rate”), subject to Section 3.

 

1.3 A new Section 1.6 is hereby added to the end of Section 1 of each of the
Notes to read as follows:

 

1.6 Payment at Maturity. In the event the principal amount outstanding under the
Notes is not either (i) repaid in full or (ii) converted in full, on or before
the Maturity Date, the principal amount outstanding thereunder shall be repaid
at a premium of twenty five percent (25%).

 

1.4 Paragraph 2.1(b) of each of the Notes is hereby amended and restated in its
entirety to read as follows:

 

(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per Share shall be equal to $1.10.

 



 

 

 

1.5 A new Section 2.5 and 2.6 are hereby added to the end of Section 2 of each
of the Notes to read as follows:

 

2.5. Interest Conversion Option. In the event the Holder converts any
outstanding and unpaid principal portion of this Note pursuant to this Section
2, the Holder may elect to receive any outstanding and unpaid interest due in
either (i) cash, subject to Section 3 or (ii) Shares at the Conversion Price.
All procedures relating to the conversion of the outstanding and unpaid interest
to be converted shall be in accordance with the terms of this Section 2.

 

2           Additional Representations and Warranties. This Amendment and the
Notes, constitute the legal, valid and binding obligations of the parties hereto
and are enforceable against each of the parties hereto in accordance with their
respective terms, subject only to the effect, if any, of (i) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.

 

3           Effect on the Notes. Except as amended hereby, each of the Notes are
not modified or amended, and all terms and conditions of the Notes shall remain
in full force and effect and are hereby ratified and confirmed.

 

4           Governing Law. This Amendment shall be governed, construed and
enforced in accordance with the Laws of the State of New York without giving
effect to the principles of conflicts of law thereof.

 

5           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement.

 

[Signature Page Follows]

  

 

 

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

 

 

  BORROWER:               LILIS ENERGY, INC.               By: /s/ Abraham
Mirman     Name: Abraham Mirman     Title: Chief Executive Officer              
    HOLDERS:             Pacific Capital Management, LLC                     /s/
Jonathan Glaser     Name: Jonathan Glaser     Title: Managing Member            
Marc Ezralow TTEE of the Marc Ezralow 1997 Trust UTD 11/26/97                  
  /s/ Bryan Ezralow     Name: Bryan Ezralow     Title: Authorized Agent        
    Bryan Ezralow TTEE of the Bryan Ezralow 1994 Trust DTD 12-22-94            
        /s/ Bryan Ezralow     Name: Bryan Ezralow     Title: Authorized Agent  
                  Marc Ezralow as Trustee of the SPA Trust U/T/D 09/13/2004    
                /s/ Bryan Ezralow     Name: Bryan Ezralow     Title: Authorized
Agent                     Marc Ezralow Irrevocable Trust UAD 06/01/04

 



[Signature Page to Amendment to Purchase Agreement] 

 



 

 

 

 



    /s/ Bryan Ezralow     Name: Bryan Ezralow     Title: Trustee                
    Elevado Investment Company, LLC.                     /s/ Bryan Ezralow    
Name: Bryan Ezralow     Title: Manager                     EMSE, LLC.     A
Delaware Limited Liability Company                     /s/ Marc Ezralow    
Name: Marc Ezralow as Trustee of the Marc Ezralow 1997 Trust     Title: Manager
and Member                     EZ Colony Partners, LLC, a Delaware Limited
Liability Company                     /s/ Marc Ezralow     Name: Marc Ezralow as
Trustee of the Marc Ezralow 1997 Trust     Title: Manager and Member            
Ezralow Marital Trust U/T/D 01/12/2002                     /s/ Bryan Ezralow    
Name: Bryan Ezralow     Title: Manager                     Ezralow Family Trust
U/T/D 12/09/1980                     /s/ Bryan Ezralow     Name: Bryan Ezralow  
  Title: Manager                     T.R. Winston & Company LLC

 

 



 

 

 

 



    /s/ G. Tyler Runnels     Name: G. Tyler Runnels     Title: CEO & Chairman  
                  W. Robert Ramsdell & Marjorie F. Ramsdell TTEE Ramsdell Family
Trust DTD 7/7/94                     /s/ W. Robert Ramsdell     Name: W. Robert
Ramsdell     Title: Trustee

 

 

 

 



 

